          Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
GLADSTONE GORDON,                                                         :   Index No: 19-CV-8107
                                                                          :          (JGK)
                                                             Plaintiff, :
                                                                          :
                               -against-                                  :
                                                                          :
GENERAL                  PROPERTY                 MANAGEMENT :
ASSOCIATES, INC., and 124 WEST 24TH STREET :
CONDOMINIUM,                                                              :
                                                                          :
                                                          Defendants. :
--------------------------------------------------------------------------X




                    MEMORANDUM OF LAW OF DEFENDANTS IN
               SUPPORT OF THEIR MOTION FOR SUMMARY JUDGEMENT




                            BOYD RICHARDS PARKER & COLONNELLI, P.L.
                                      Attorneys for Defendants
                                     1500 Broadway, Suite 505
                                    New York, New York 10036
                                           (212) 400-0626
      Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 2 of 22




                          TABLE OF CONTENTS
PRELIMINARY STATEMENT………………………………………………………….1
STATEMENT OF RELEVANT FACTS………………………………………………...3
ARGUMENT                                                               5
POINT I…………………………………………………………………………………….5
THIS COURT LACKS JURDISCTION TO HEAR GORDAN’S FLSA CLAIM AS
THERE IS NEITHER ENTERPRISE NOR INDIVIDUAL COVERAGE
POINT II…………………………………………………………………………………....9
GORDAN IS A JANITOR UNDER NEW YORK LAW AND IS THEREFORE
NOT ENTITLED TO OVERTIME

POINT III …………………………………………………………………………………12

GENERAL PROPERTY WAS NOT GORDON’S EMPLOYER

CONCLUSION…………………………………………………………………………....16
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 3 of 22




                                   TABLE OF AUTHORITIES

                                         Case Law

Almanzar v .Townhouse Mgt. Co., Inc.,
        2015 N.Y.Misc.LEXIS 4625 (Sup. Ct., Bronx Cty. 2015)………………………9, 12

Chen v. Oceanica Chinese Rest., Inc.,
        2016 U.S.Dist.LEXIS 46133 (E.D.N.Y. 2016)…………………………………......7-9

Contrera v. Langer,
        290 F.Supp.3d 269 (S.D.N.Y. 2018)………………………………………….....10, 12


D’Arpa v. Runway Towing Corp.,
        2013 U.S.Dist.LEXIS 85697 (E.D.N.Y. 2013)……………………………………14

Day An Zhang v. L.G. Apparel, Inc.,
        2011 U.S.Dist. LEXIS 26816 (E.D.N.Y. 2011)…………………………………….7


Draskovic v. Oneota Assocs.,LLC,
        2019 U.S. Dist.LEXIS 28017 (E.D.N.Y. 2019)………………………………….....9

Fortis, Inc. v. United States,

        420 F.Supp.2d 166 (S.D.N.Y. 2004)………………………………………………..11


Greenery Rehabilitation Group, Inc. v. Hammon,
        150 F.3d 226 (2d Cir. 1998)…………………………………………………………11

Hart v. Rick's Cabaret Int'l., Inc.,
        967 F. Supp. 2d 901 (S.D.N.Y. 2013)……………………………………………….14

Holzapfel v. Town of Newburgh,
        145 F.3d 516 (2d Cir. 1998)………………………………………………………..13, 15
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 4 of 22




Huerta v. Bakery,
       2012 U.S. Dist. LEXIS 46407 (E.D.N.Y. 2012)…………………………………....6, 7

Ibarra v. W&L Grp. Constr., Inc.,
       2019 U.S.Dist.LEXIS 195175 (E.D.N.Y. 2019)…………………………………....13


Koljenovic v. Marx,
       999 F.Supp.2d 396 (E.D.N.Y. 2014)………………………………………………..10, 12

Lee v. Kim,
       2013 U.S.Dist.LEXIS 121952 (E.D.N.Y. 2013)…………………………………….6 - 7

Leich v. Borchard Affiliations,
       256 A.D. 1019 (3d Dep’t 1939)…………………………………………………….12

Moses v. Griffin Indus., LLC,
       2019 U.S.Dist.LEXIS 74186 (S.D.N.Y. 2019)……………………………………..13

Ni Ping v. No. 1 Great Wall of Fulton 168,
       2017 U.S.Dist.LEXIS 60506 (E.D.N.Y. 2017)………………………………………5-6, 9


Schmidt v. Emigrant Indus. Sav. Bank,
       148 F.2d 294 (2d Cir.1945)…………………………………………………………12


Shi Ming Chen v. Hunan Manor Enter.,
       2018 U.S.Dist.LEXIS 29599 (S.D.N.Y. 2018)……………………………………..15


Tracy v. NVR, Inc.,
       667 F.Supp.2d 244 (W.D.N.Y. 2009)……………………………………………….15

United States v. Gayle,
       342 F.3d 89 (2d Cir. 2003)…………………………………………………………..11
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 5 of 22




Xelo v. Mavros,
       2005 U.S.Dist.LEXIS 21588 (E.D.N.Y. 2005)……………………………………….7

Zheng v. Liberty Apparel Co. Inc.,
       355 F.3d 61 (2d Cir. 2003)…………………………………………………………..13

                                     Statutes

29 U.S.C. § 203(s)(1)(A)……………………………………………………………………5 - 6

12 N.Y.C.R.R. Sec. 141-1.4 – 3.4…………………………………………………………..9
            Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 6 of 22




                                PRELIMINARY STATEMENT

        Defendants General Property Management Associates (“General Property”) and 124 West

24th Street Condominium (the “Condo”) submit this memorandum of law, pursuant to FRCP R.

56, in support of their motion for summary judgment, seeking dismissal of the Complaint in its

entirety.

        This is a straightforward overtime dispute brought by a superintendent against his

employer, a small residential condominium, and its former property management company (which

is not and never was his employer). Gordon claims that he worked in excess of 40 hours each week

and is owed overtime under the Fair Labor Standards Act (the “FLSA”) and the New York Labor

Law (the “NYLL”). The Complaint must be dismissed though as no jurisdiction exists under the

FLSA and Gordon is exempt from overtime under the NYLL.

        With respect to the FLSA claim, to demonstrate that jurisdiction exists under “enterprise

coverage”, Gordon has the burden of proof and must demonstrate that the Condo’s annual revenue

exceeded $500,000 during the relevant time period, and that its employees were engaged in

interstate commerce. This burden cannot be met. The Condo’s financial statements demonstrate

that its revenue never exceeded (or even approached) this threshold amount and, for this reason

alone, is not a covered entity subject to the FLSA’s provisions. Moreover, even if the Condo’s

annual revenue exceeded $500,000, the Condo must also have had more than one employee during

the relevant time period to meet the statutory definition of a covered entity and thus subject to the

FLSA. However, the Condo only employed one person: Gordon. This fact standing alone is

determiniative and shows that Gordon cannot establish jurisdiction under the FLSA, and for this

additional reason the FLSA claim must be dismissed.

        As for the NYLL claim, Gordon was an exempt janitor, regardless of whether he was a
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 7 of 22




live-in janitor or not. More specifically, while Gordon alleges that based on his status as a non-live

in janitor, he is not exempt from receiving overtime, this is not an accurate reading of the law.

Rather, when there is only one employee performing janitorial services in a residential building -

- as is the case here, and Gordon concedes he performed janitorial services - - that employee is

considered the exempt janitor under Section 141-3.4 of the NYLL. This is regardless of whether

the Condo designated Gordon as its exempt janitor or whether he lived in the building.

       Finally, to the extent Gordon also seeks to hold General Property liable for his overtime

claims, there can be no credible dispute that General Property was not his employer. There are a

number of factors to be considered when determining whether an entity is one’s employer for

purposes of an overtime claim, none of which have been met here. Among other things, the courts

must consider whether: the employee was paid by the purported employer; it had control to hire

or fire the employee; the employee used the purported employer's premises and equipment in

performing his work; the employee performed a job that was integral to the purported employer's

operations; and the employee worked exclusively or predominantly for the purported employer.

Here, each and every inquiry must be answered in the negative.

       With respect to General Property, Gordon alleges only that: (a) General Property paid him;

and (b) it supervised his work. The record unequivocally demonstrates that General Property only

was involved for a partial time period. Gordon’s salary was solely the Condo’s financial

responsibility, and General Property was responsible for the ministerial task of providing him with

his paychecks. Other than this, General Property’s only other dealings with Gordon was to

generally oversee his work. It had no independent authority to discipline or terminate him, or to

change his pay, without relying on the Board’s previously implemented policies. General


                                                  2
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 8 of 22




Property’s minimal involvement with Gordon’s employment - - which was solely for the benefit

of the Condo’s operations, and not General Property - - is insufficient to hold it liable as his

employer and they must be dismissed from the Complaint.

        For the foregoing reasons, as more thoroughly set forth below, the Complaint must be

dismissed in its entirety.

                             STATEMENT OF RELEVANT FACTS

        The Condo, a small residential apartment building (with twenty residential units and one

commercial unit) is located at 124 West 24th Street in Manhattan. [Rule 56.1, ¶¶ 1-2]. Its annual

revenue for each of the relevant years was under $500,000. [Rule 56.1 ¶ 24].

        The Condo hired Gordon as its janitor/superintendent in June 2007, and Gordon held the

same position until late-2018 when he took disability leave (and has not returned since). [Rule

56.1, ¶¶ 3, 5, 8]. Throughout Gordon’s entire tenure, he was the Condo’s sole employee. [Rule

56.1, ¶ 9].When Gordon was hired, the Condo employed a different professional manging agent -

- not General Property. [Rule 56.1, ¶ 4].Therefore, General Property had no role whatsoever in

hiring him. The Condo replaced its former managing agent with General Property in January 2012.

[Rule 56.1, ¶ 13]. General Property is a professional property management service which is

located at 250 West 57th Street in Manhattan. [Rule 56.1, ¶ 12]. The Condo later terminated its

relationship with General Property. [Rule 56.1, ¶ 17].

        Gordon worked at all times at the Condo’s premises and never worked at General

Property’s office. [Rule 56.1, ¶¶ 6-7]. Moreover, all of his work solely benefited the Condo, not

General Property, and he alleges in his Complaint that his job duties were janitorial in nature, and

that he was responsible for: inspecting and cleaning the elevators, motors, pumps and the Condo’s


                                                 3
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 9 of 22




other mechanical equipment; maintaining its walkways, including sweeping, washing and

shoveling; cleaning the lobby, the hallway and common area walls; trash and recyclable removal;

mopping, sweeping and vacuuming all of the Condo’s floors; inspecting light fixtures; occasionaly

accepting residents’ packages; and inspecting the roof', drains and gutters on a weekly basis. [Rule

56.1, ¶¶ 6, 22].

        Gordon claims that he worked over 40 hours and was entitled to overtime, but was not paid

the overtime he worked and instead claims that he was paid a flat weekly rate regardless of the

number of hours. [Rule 56.1, ¶¶ 10-11]. According to Gordon, General Property generally

supervised his work and paid him (jointly with the Condo), but that the Condo’s board of managers

(the "Board") was responsible for creating his job duties and responsibilities. [Exhibit A, ¶¶ 11,

13].

        Gordon though was employed and paid exclusively by the Condo, which paid Gordon’s

salary, benefits, taxes and insurance from its own funds. [Rule 56.1, ¶¶ 18-21]. The Condo’s

financial statements reflect that the total wages paid to its only employee directly correlates with

Gordon’s total income reflected on the Employee Earnings Cards. [Rule 56.1, ¶ 23].

        As an agent for a disclosed principal, General Property’s only role in connection with

paying Gordon was ministerial, i.e., to process his payroll checks from the Condo’s bank account,

as it did for the Condo's other accounts due and owing. General Property had no independent

authority to make decisions about Gordon’s payroll, job responsibilities or continued employment.

[Rule 56.1, ¶¶ 14 - 16, 25 - 30].




                                                 4
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 10 of 22




                                           ARGUMENT

                                             POINT I

   THIS COURT LACKS JURISDICTION TO HEAR GORDON’S FLSA CLAIM AS
       THERE IS NEITHER ENTERPRISE NOR INDIVIDUAL COVERAGE

       A plaintiff alleging entitlement to unpaid overtime and minimum wage payments under

the FLSA must first demonstrate the threshold issue that jurisdiction pursuant to the FLSA exists.

A plaintiff can demonstrate jurisdiction by showing either: (a) that the employer is subject to the

FLSA’s minimum wage and overtime provisions (“enterprise coverage”); or (b) that the FLSA’s

provisions cover the particular employee asserting a claim (“individual coverage”). Absent the

plaintiff satisfying this jurisdictional hurdle, the Court cannot hear the case and the complaint must

be dismissed.

FLSA’s Enterprise Coverage

       To demonstrate “enterprise coverage”, a two part test must be satisfied. The plaintiff must

show that his employer's annual gross revenue was at least $500,000, and that the employer either:

(a) had employees engaged in commerce; or (b) is an “enterprise engaged in commerce”. Ni Ping

v. No. 1 Great Wall of Fulton 168, 2017 U.S.Dist.LEXIS 60506 (E.D.N.Y. 2017) citing 29 U.S.C.

§ 203(s)(1)(A).

       If the minimum $500,000 annual revenue threshold is not met, the employer does not fall

within the FLSA’s perview (regardless of whether the enterprise or its employees were engaged

in interstate commerce) and an FLSA claim cannot proceed. Id.

       Here, the Condo - - which is a small residential apartment building that does not conduct

any business - - did not have have annual gross revenue exceeding $500,000 during the relevant

time period. [Exhibit D]. In fact, during most years, the Condo collected common charges that

                                                  5
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 11 of 22




totaled well under $300,000. [Exhibit D]. As a result, there is no enterprise coverage jurisdiction

under the FLSA. See 29 U.S.C. § 203(s)(1)(A); Ni Ping, supra, 2017 U.S.Dist.LEXIS 60506.

       Furthermore, assuming arguendo, that the Condo did collect $500,000 in gross revenue

(and it never came close), in order to demonstrate “enterprise coverage”, the employee is next

required to demonstrate that either the employer: (a) had employees engaged in commerce; or (b)

is an “enterprise engaged in commerce”. Lee v. Kim, 2013 U.S.Dist.LEXIS 121952 (E.D.N.Y.

2013) (emphasis supplied).

       To satisfy either of the two prongs above, the employer must have employed more than

one employee, each of whom were engaged in interstate commerce. Lee, supra, 2013

U.S.Dist.LEXIS 121952 citing Huerta v. Bakery, 2012 U.S. Dist. LEXIS 46407 (E.D.N.Y. 2012).

Employers with only a single employee cannot demonstrate either prong of this test thus cannot

establish enterprise coverage. Id.; Huerta, supra, 2012 U.S. Dist. LEXIS 46407.

       At bar, it cannot be disputed that Gordon was the Condo’s only employee during the

relevant time period. Indeed, the Condo’s Employee Earnings Cards for 2013 through 2018

identify Gordon as the only employee. [Exhibit C]. Furthermore, the Condo’s audited financial

statements reflect that the total wages paid to its employee directly match that paid to Gordon (as

reflected in the Earnings Cards). [Exhibits C - D]. For example, as per the 2014 Earnings Card,

Gordon’s total gross income was $54,260. [Exhibit C]. The 2014 audited financial statements

reflect the total amount paid in wages was $54,260. [Exhibit D].

       In light of the fact that the Condo’s common charge revenue fell short of $500,000 and that

Gordon was the Condo’s only employee, the Condo is not a covered enterprise under the FLSA




                                                6
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 12 of 22




and thus there can be no jurisdiction on this basis. Lee, supra, 2013 U.S.Dist.LEXIS 121952;

Huerta, supra, 2012 U.S. Dist. LEXIS 46407.

FLSA’s Individual Coverage

       Given that enterprise coverage does not apply, in order to survive the instant motion,

Gordon must demonstrate that he, as an employee, is covered under the FLSA pursuant to

individual coverage. The dispositive test is whether “a plaintiff was an employee in the channels

of interstate commerce, as distinguished from one who merely affected that commerce”. Chen

v. Oceanica Chinese Rest., Inc., 2016 U.S.Dist.LEXIS 46133 (E.D.N.Y. 2016) citing Xelo v.

Mavros, 20015 U.S.Dist.LEXIS 21588 (E.D.N.Y. 2005) (emphasis supplied).

       For purposes of individual coverage, individual employees are engaged in commerce only

“when they are performing work involving or related to the movement of persons or things

(whether tangibles or intangibles, and including information and intelligence) between states”.

Chen, supra, 2016 U.S.Dist.LEXIS 46133. (emphasis supplied). For example, an employee who

works for a manufacturing, processing or distributing company that produce goods for interstate

or foreign commerce would satisfy this test. Day An Zhang v. L.G. Apparel, Inc., 2011 U.S.Dist.

LEXIS 26816, *9 (E.D.N.Y. 2011).

       Significantly, “interstate commerce” for purposes of individual coverage is defined

differently and is harder to establish than that for purposes of enterprise coverage. Pursuant to the

enterprise coverage test, a qualifying employer (with two or more employees) must have its

employees “engage[d] in interstate commerce”, but this test is met even if the employees only

tangentially engage in interstate commerce. Examples of that are where employees wear uniforms

made out of state or use products that have moved between the states. Chen, supra, 2016


                                                 7
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 13 of 22




U.S.Dist.LEXIS 46133.

       By stark contrast, to demonstrate individual coverage, the burden of proof is much higher.

A plaintiff must demonstrate that he, himself, was engaged in interstate commerce, such as a

factory worker who aids in the manufacturing of goods to be sold across state lines. Under an

individual coverage analysis, employees who merely handle goods imported from out of state after

acquisition, for general local disposition, are not considered to be engaging in interstate

commerce”. Chen, supra, 2016 U.S.Dist.LEXIS 46133. (holding that a chef who prepared food

that was shipped from out of state, and then served to out-of-state customers, merely effected

commerce and was not substantially involved in interstate commerce for purposes of

demonstrating “individual coverage”).

       Here, there can be no dispute that, as a janitor, Gordon’s duties did not include the

movement of goods or persons through interstate channels. Indeed, he acknowledges that his job

duties were limited to one location where he: inspected and cleaned the elevators, motors, pumps

and other mechanical equipment; swept, washed and shoveled the walkways; cleaned the lobby,

hallway and common area walls and floors; removed trash and recyclables; inspected light fixtures;

accepted residents’ packages; and inspected the Condo’s roof, drains and gutters. [Exhibit A, ¶

14].

       In light of the above, there can be no credible argument that Gordon actively engaged in

interstate commerce, and thus a “covered individual” under the FLSA for purposes of establishing

jurisdiction. Chen, supra, 2016 U.S.Dist.LEXIS 46133.




                                                8
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 14 of 22




       Where neither the Condo nor Gordon are covered under the FLSA, no jurisdiction exists

for Gordon’s FLSA claims and they must accordingly be dismissed. See Ni Ping, supra, 2017

U.S.Dist.LEXIS 60506; Chen, supra, 2016 U.S.Dist.LEXIS 46133.

                                            POINT II

                  GORDON IS A JANITOR UNDER NEW YORK LAW
                 AND IS THEREFORE NOT ENTITLED TO OVERTIME

       The NYLL generally provides that employees must be paid overtime for all hours worked

over forty hours per week. However, certain exemptions exist to this obligation, including that

which is applicable here, the janitorial exemption. See 12 N.Y.C.R.R. Sec. 141-1.4 – 3.4. The

relevant provision of the NYLL provides that:

        An employer shall pay an employee, except a janitor in a residential building, for
       overtime at a wage rate of 1 1/2 times the employee's regular rate for hours worked
       in excess of 40 hours in a workweek.

        A janitor is a person employed to render any physical service in connection with
       the maintenance, care or operation of a residential building. Where there is only one
       employee, such employee shall be deemed the janitor. Where there is more than one
       employee in the building, the employer shall designate an employee who lives in
       the building as the janitor. No building may have more than one janitor.

12 N.Y.C.R.R. Sec. 141-1.4 – 3.4. (emphasis supplied).

        “Janitors” are exempt from collecting hourly wages and overtime compensation under the

statute and, instead, are to be paid a minimum salary calculated on a per unit basis, i.e. based on

the number of apartments within a building. Id. See also, Draskovic v. Oneota Assocs., LLC, 2019

U.S.Dist.LEXIS 28017 (E.D.N.Y. 2019) (“Instead of requiring an hourly minimum wage and

overtime premium, New York requires employers in the building service industry to pay janitors

in residential buildings a weekly minimum based on the number of units in the building, subject

to a cap."); Almanzar v .Townhouse Mgt. Co., Inc., 2015 N.Y.Misc.LEXIS 4625 (Sup. Ct., Bronx

                                                9
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 15 of 22




Cty. 2015) (“[J]anitors are paid weekly based on the total numberof building units subject to a

cap…They are excluded from collecting hourly wages and overtime.”).

        For small employers, such as the Condo, who employ ten or fewer people, “resident or

non-resident janitors” are required to be paid the following minimum weekly rates based on a

calculation per apartment unit located within the building: (a) $4.85 in 2012-2013; (b) $5.35 in

2014; (c) $5.85 in 2015; (d) $6.00 in 2016; (e) $7.00 in 2017; (f) $8.00 in 2018; and (g) $9.00 in

2019. See 12 NYCRR § 141-1.2.

         Therefore, based on these rates, over the relevant time period, the statutory minimum he

was entitled to was - - at the highest rate - - $9,360 per year, based on the fact that the building has

20 residential units. Gordon though was paid much more with an annual salary of more than

$50,000.

        In order for the exemption to apply, buildings with more than one employee, must

designate which of those employees it deems the “janitor” for purposes of the exemption. The

designation is necessary “to mitigate the risk of the employer compensating several employees at

the reduced janitor rate and then using after-the-fact designations to ward off subsequent wage and

overtime claims.” Contrera v. Langer, 290 F.Supp.3d 269 (S.D.N.Y. 2018) citing Koljenovic v.

Marx, 999 F.Supp.2d 396 (E.D.N.Y. 2014).

        However, “when only one employee is capable of being designated the janitor — either

because he or she is the only employee performing janitorial services in the building, or the only

such employee living in the building — then the employee is considered the exempt janitor under

section 141-3.4 regardless of whether the employee was designated as such.” Contrera v. Langer,

290 F.Supp.3d 269 (S.D.N.Y. 2018). In other words, if a building has only one employee, just as


                                                  10
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 16 of 22




here, that employee is not required to live in the building to be deemed the janitor, so long as he is

the only employee performing its janitorial services. Id.

        That the “live-in” requirement is only applicable to buildings with more than one employee

is reflected in the statute’s specific language which references “non-resident janitors” with respect

to calculating the unit-based weekly wages set forth within 12 NYCRR § 141 – 1.2. See Fortis,

Inc. v. United States, 420 F.Supp.2d 166 (S.D.N.Y. 2004) citing See United States v. Gayle, 342

F.3d 89, 92 (2d Cir. 2003); Greenery Rehabilitation Group, Inc. v. Hammon, 150 F.3d 226, 231 (2d

Cir. 1998) (“Interpretation of a statute must begin with the statute's language. To ascertain

the plain meaning of a provision, the court should look to the language of the provision in light of

the statutory scheme as a whole. If the statutory terms are unambiguous, the inquiry generally ends

there, and the statute is construed according to its plain meaning.”).

        Here, Gordon’s allegations reflect that he was a janitor and he admitted that he was

responsible for performing janitorial duties, including that he:

            •   Maintained the Condo’s temperature;

            •   Inspected and cleaned the elevators, motors, pumps and the Condo’s other
                mechanical equipment;

            •   Maintained its walkways, including sweeping, washing and shoveling;

            •   Cleaned the lobby on a daily basis;

            •   Removed trash and recylclables;

            •   Mopped, swept and vacuumed;

            •   Cleaned the hallway and common area walls;

            •   Inspected the light fixtures;

            •   Brought packages to residents’ apartments; and
                                                  11
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 17 of 22




              •   Inspected the roof, drains and gutters on a weekly basis.

[Exhibit A, ¶ 14]. See Schmidt v. Emigrant Indus. Sav. Bank, 148 F.2d 294, 295–96 (2d Cir.1945)

(holding that menial tasks such as conducting small repairs, cleaning and inspecting and

maintaining building systems are those typical of a janitor’s duties); Almanzar, supra, 2015

N.Y.Misc.LEXIS 4625 (“A janitor is a person employed to render any physical service in

connection with the maintenance, care or operation of a residential building. citing 12 NYCRR §

141-3.4.”).

       Furthermore, as discussed in Koljenovic, supra, “'building superintendent[],' . . . in the

common parlance of New York City refers to a resident janitor.” 999 F. Supp. 2d at 400 (citing

Leich v. Borchard Affiliations, 256 A.D. 1019, 1019 (3d Dep’t 1939) (“Claimant was the janitor

or building superintendent of two apartment houses.”); Schmidt, supra, 148 F.2d 294, 295–96

(affirming district court's conclusion that the “the plaintiff was a working superintendent with the

menial tasks generally attributed to a janitor.”).

       Accordingly, in light of the above and taking the Complaint’s allegations and the

documentary evidence into consideration, Gordon, as a janitor, is exempt from the NYLL’s

overtime requirements. The fact that he does not live in the building is of no moment, as he is the

Condo’s only employee. See e.g. Contrera, supra, 290 F.Supp.3d 269; 12 NYCRR § 141 – 1.2.

Gordon’s NYLL claims must therefore be dismissed.

                                              POINT III

                  GENERAL PROPERTY WAS NOT GORDON’S EMPLOYER

       It has long been settled that courts must utilize the “economic reality” test to determine

whether an employment relationship exists for purposes of the FLSA. In so doing, several factors


                                                     12
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 18 of 22




are considered, including: (a) whether the alleged employer had the power to hire and fire the

employees; (b) supervised and controlled employee work schedules or conditions of employment;

(c) determined the rate and method of payment; and (d) maintain employment records. Moses v.

Griffin Indus., LLC, 2019 U.S.Dist.LEXIS 74186 (S.D.N.Y. 2019); Ibarra v. W&L Grp. Constr.,

Inc., 2019 U.S.Dist.LEXIS 195175 (E.D.N.Y. 2019).

       The Second Circuit also applies a six-part test to determine whether an entity has

“functional control” over the employee in the absence of formal control, in determining whether

that entity is his employer. Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61 (2d Cir. 2003). The

relevant factors include:

       (1) whether the purported joint employer's premises and equipment were used for
       the plaintiff's work; (2) whether plaintiff worked for an organization that could or
       did shift as a unit from one putative joint employer to another; (3) the extent to
       which plaintiff performed a discrete line job that was integral to the purported joint
       employer's process of production; (4) whether responsibility under the contracts
       could pass from one purported joint employer to another without material changes;
       (5) the degree to which the purported joint employer supervised plaintiff's work;
       and (6) whether plaintiff worked exclusively or predominantly for the purported
       joint employer.

Id. at *42-43.

       More to this point, for an employee to demonstrate that he worked, and is thus entitled to

be paid straight or overtime, he must demonstrate that he engaged in “physical or mental exertion

(whether burdensome or not) controlled or required by the employer and pursued necessarily and

primarily for the benefit of the employer and his business”. Holzapfel v. Town of Newburgh,

145 F.3d 516 (2d Cir. 1998) (emphasis added).

       A plaintiff’s burden in establishing that a defendant is his or her employer for purposes of

entitlement to the NYLL’s protections, is similar to the definition a plaintiff must satisfy under the


                                                 13
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 19 of 22




FLSA. As “the New York Labor Law is the state analogue to the federal FLSA”, the

NYLL's definitions are nearly identical to the FLSA’s. D’Arpa v. Runway Towing Corp., 2013

U.S.Dist.LEXIS 85697 (E.D.N.Y. 2013) (internal citations omitted). One way in which the

NYLL's definitions are "nearly identical" to that of the FLSA, but not identical, is that the test for

who constitutes an employer under the NYLL "focuses more on the degree of control exercised by

the purported employer, over the purported employee, as opposed to the economic reality of the

situation.” Hart v. Rick's Cabaret Int'l., Inc., 967 F. Supp. 2d 901, 923 (S.D.N.Y. 2013).

       At bar, Gordon knows that General Property was not his employer, especially since it only

managed the property for a portion of the time he worked and had no role in hiring him. He

nonetheless seeks to prove a fictional employment relationship by allegeding that General

Property: (a) oversaw Gordon’s work on a daily basis; and (b) paid Gordon (i.e., physically handed

him his check). [Exhibit A, ¶ 11]. In point of fact, Gordon did not perform any work that benefitted

General Property, the Condo paid Gordon through its own funds, including payroll taxes and other

benefits. General Property’s funds were not used, and it was responsible only for the menial task

of cutting the check from the Condo’s bank account and physically handing it to Gordon. [Exhibit

A, ¶ 12 – 14; Exhibit B - D].

       Without this, the only basis for Gordon to attempt to hold General Property liable as an

employer is the pro forma, boilerplate allegation that it “oversaw” Gordon’s work. Yet, Gordon

acknowledged that General Property was not responsible for creating his job duties and

responsibilities, but rather that was done by the Condo’s board. [Exhibit A, ¶ 13].

       And finally, by Gordon’s own admission, his job responsibilities exclusively benefited the

Condo, i.e. cleaning its building, inspecting and maintaining its systems and removing its trash.


                                                 14
        Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 20 of 22




Not one task identified by Gordon was done for the benefit of General Property’s operations.

Holzapfel v. Town of Newburgh, 145 F.3d 516 (2d Cir. 1998) (emphasis added).

       This is plainly insufficient to demonstrate that General Property is somehow Gordon’s

employer under both the FLSA and NYLL’s definitions of employer. Indeed, Gordon does not

even claim (nor could he) that it hired or fired him (or even had the power to do so), exercised any

control over his work schedules or conditions of employment or was responsible for determining

his rate and method of payment or paid him from its own funds. Moreover, none of Gordon’s job

responsibilities were for General Property’s benefit, as he worked solely to aid in the Condo

building’s operations (his main duties being cleaning and maintaining/inspecting its mechanical

systems).

       The single basis Gordon essentially relies on is General Property’s supervision of him for

only half of his tenure. Of course, Gordon cannot claim that General Propety maintained constant

oversight over his job duties, as General Property was not the Condo’s managing agent for the first

five years of his employment. [Exhibit A, ¶ 12, Exhibit B].

       More than this, the Courts in this circuit have held that “mere boilerplate allegations that

an individual meets the various prongs of the economic reality test" are insufficient to survive a

motion to dismiss. Shi Ming Chen v. Hunan Manor Enter., 2018 U.S.Dist.LEXIS 29599 (S.D.N.Y.

2018); Tracy v. NVR, Inc., 667 F.Supp.2d 244 (W.D.N.Y. 2009) In this same vein, the Supreme

Court has directed that "a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Shi Ming Chen, supra, 2018 U.S.Dist.LEXIS 29599 (internal quotations,

citations and alterations omitted).


                                                 15
         Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 21 of 22




         As is relevant here, Gordon has made no effort to plead, in sufficient detail, the bases for

holding General Property liable as his employer, other than the generic, catch-all allegation that it

supervised his job responsibilities during a portion of his employment. This is simply not enough

to state a claim against it.

         General Property did not hire Gordon and it had no control over Gordon, his duties, his rate

of pay or his continued employment. General Property did nothing more - - by Gordon’s own

admission - - than oversee his work on an intermittent basis and hand him his checks paid by the

Condo. For these reasons, the Complaint must be dismissed against General Property in its entirety.

                                          CONCLUSION

         Wherefore, it is respectfully submitted that the Condo’s motion for summary judgment

dismissing the Complaint should be granted in all respects; and that the Court should grant such

other and further relief as it deems just, proper and equitable.

Dated:          New York, New York
                November 15, 2019
                                                       BOYD RICHARDS PARKER & COLONNELLI
                                                       Attorneys for the Defendants


                                                       By:      Jacqueline L. Aiello
                                                              ________________________
                                                              Bryan J. Mazzola
                                                              Jacqueline L. Aiello
                                                              1500 Broadway, Suite 505
                                                              New York, New York 10036
                                                              212-400-0626




                                                 16
       Case 1:19-cv-08107-JGK Document 21 Filed 11/15/19 Page 22 of 22




                      CERTIFICATE OF COMPLIANCE

      The foregoing brief was prepared on a computer. A legible font, with one-

inch margins, was used in compliance with Judge Koeltl’s Individual Rules, as

follows:

      Name of typeface:          Times New Roman

      Point Size:                12

      Line Spacing:              Double

The total number of words in this brief, according to the word count on the word
processing program utilized, inclusive of point headings and footnotes, and
exclusive of pages containing the table of contents, table of citations, certificate of
compliance or any authorized addendum containing statutes, rules and regulations,
etc. is 4518.



                                               BOYD RICHARDS PARKER &COLONNELLI
                                               Attorneys for the Defendants
                                               By: _______Jacqueline Aiello_________________
